This cause is before the Court on petition for writ of certiorari for the purpose of reviewing an order entered by the chancellor below appointing a receiver for the property involved in the litigation. Different phases of this litigation have been previously considered and ruled upon by this Court. See Nelson v. Hansard, 143 Fla. 898, 197 So. 513; Bridier v. Burns, 145 Fla. 642, 200 So. 355; Bridier v. Burns, 150 Fla. 238,  7 So.2d 142; Bridier v. Burns, 148 Fla. 397, 587,4 So.2d 464, 853.
Petitioner contends that the chancellor was without and had no authority to enter the order dated September 4, 1943, which appointed a Receiver for the property involved in the litigation, with directions to take possession thereof, collect the rentals, and report and pay into the registry of the court the amount so collected. Petitioner's brief fails to contain authorities to sustain his contention that the power to appoint a receiver was in the Supreme Court of Florida and not in the Circuit Court of Volusia County. We have reviewed *Page 610 
our previous rulings in the case at bar and carefully examined the recent orders made by this Court in the cause and have reached the conclusion that the contention is without merit.
The several stay orders entered by this Court in the case at bar are each vacated and set aside and the petition for writ of certiorari is hereby denied.
It is so ordered.
BUFORD, C. J., TERRELL and ADAMS, JJ., concur.